Title: From George Washington to Moses Hazen, 25 December 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters Decr 25. 1782.
                        
                        I have sent orders to Colonel Humpton in Philadelphia, to send on immediately all the recruits who have been
                            inlisted from among the Prisoners of War—Colonel Humpton is to send them as far as Princeton and I must desire to send a
                            sufficient number of Officers to meet them there and conduct them to this place—their numbers I believe amount to about
                            120 or 130. Provision is to be furnished them at Philadelphia to bring them to Pompton & the necessary Waggons to
                            convey their Provision and baggage to the Army.
                        You will please to give the necessary Instructions to the Officer who is to take charge of them, recommending
                            the strictest regularity during the March—Colonel Humpton is to advise you by express the day they are to arrive at
                            Princeton.

                    